                 Case: 1:12-cv-05836 Document #: 568-2 Filed: 10/17/18 Page 1 of 2 PageID #:14878
                                                                           Statement of Account
                                                                           Last statement: June 29, 2018
                                                                           This statement: JulJ 31, 2018

                                                                                 1283                      Page 1 of3

                                                                                                                           408
                                                                                        Direct inquiries to:
                                                                                        Customer Service
                                                                                        800-322-3623

             KEYSTONE ORTHOPEDIC SPECIALISTS S.C.                                       First Midwest Bank 332
             835 HUTCHISON RD                                                           18600 Dixie Highway
             FLOSSMOOR IL 60422-1317                                                    Homewood, Illinois 60430


                                                                                                                                                      32




                                                Summary of Account Balance
                                            I


                                            l::::::c Business Checking
                                                                                            Number

                                                                                                             1283
                                                                                                                                        Ending Balance

                                                                                                                                          $33,131.37
                                                                                                                                                             I I


                                                                                                                                                               !




I Strategic Business Checking
Account number
         283               Beginning balance                       $38,274.09
                           Average balance                         $24,853.55
32 Enclosures              Total additions                         $52,788.91                    Total subtractions                      $-57,931.63


                           Number                         Date                                          Amount                                       Control
                            16241                         07-05                                       150.00                     000005704838610
                            16286.                        07-02                                       500.00                     000003869078860
                            16289.                        07-03                                        54.16                     000008634125910
                            16297'                        07-03                                       316.85                     000003871515570
                            16298                         07-06                                         5.96                     000008637490470
                            16299                         07-03                                        52.11                     000003871514250
                            16300                         07-09                                        10.40                     000008637664590
                            16301                         07-05                                       566.19                     000008635928030
                            ... r='')rt')                 n7 -in
                                                          Uf -1;;:;1
                                                                                                      -t'J"1 a7                  nnnnn'l ooo'"lnn'l -t n
                                                                                                                                 UVUVV.JUUULU;::IJ IV
                            IV.JUL                                                                     l..J I.VI

                            16303                         07-02                               25,000.00                          000005703061620
                            16304                         07-23                                     200.09                       000003891216950
                            16305                         07-23                                         61.88                    000008652321220
                            16306                         07-27                                     215.66                       000003895876490
                            16307                         07-20                                     105.00                       000008651405020
                            16308                         07-20                                     126.99                       000008652181330
                            16309                         07-20                                     585.00                       000003888843370
                            16310                         07-30                                         36.79                    000008660799870
                            16311                         07-23                                     120.00                       000003891131900
                            16313.                        07-23                                     105.50                       000003891208720
                            -"~""A JI                     r>."'7   '"lo~
                                                                                               ,,., ..,.,..,.., ...,,,.,         r.n.n.r.n.o~~~0"'7r.A~f'o
                            IUJI"+                        Uf-L-.J                                J,l<:JL.LJ                      UUUUUOUJUO/;:;JIUU
                            16318.                        07-31                                       316.58                     000008662597960
                            16319                         07-31                                        13.61                     000008662600280
                            16321 •                       07-31                                       157.55                     000003899105280
                            " Skip in check sequence




                                                                                                                                                             B
                 Case: 1:12-cv-05836 Document #: 568-2 Filed: 10/17/18 Page 2 of 2 PageID #:14879
                                                                   Statement of Account
                                                                   Last statement: June 29, 2018
                                                                   This statement: JulJ 31, 2018

                                                                         1130               Page 1of4

                                                                                                            408
                                                                                Direct inquiries to:
                                                                                Customer Service
                                                                                800-322-3623

             KEYSTONE ORTHOPEDIC SPECIALISTS S.C.                               First Midwest Bank 332
             835 HUTCHISON RD                                                   18600 Dixie Highway
             FLOSSMOOR IL 60422-1317                                            Homewood, Illinois 60430


                                                                                                                                  0




                                          Summary of Account Balance
                                      I


                                      l::::::c Business Checking
                                                                                    Number

                                                                                             1130
                                                                                                                       Ending Balance

                                                                                                                         $3,286.04
                                                                                                                                        I
                                                                                                                                        I


                                                                                                                                        !




I Strategic Business Checking
Account number
        1130               Beginning balance                     $41.89
                           Average balance                    $2,954.62
                           Total additions                   $28,647.06                Total subtractions              $-25,402.91


                           ~D•~t~e _ _D~•~•~c~rip~u~·o~n_ _ _ _ _ _ _ _ _ _~C~o~nt~ro~l~n~um=be~r_ _ _ _~A~d~d~it~io~n~s _ _ _ _s~u=btractions
                           07-02    #Preauthorized Credit              242071753321414                      1,981.11
                                          Merch Bankcard Comb. Dep.
                                          Merch Bankcard Comb. Dep. Ter
                                          M 520000164101005 Batch 0000017
                           07-03    #Preauthorized Credit              042000011005863                       583.90
                                       Ngs, Inc. Hcclaimpmt
                                       893325280'1351840597-
                           07-03    #Preauthorized Credit              071000158798378                       106.41
                                      Bcbs Illinois Hcclain1pn1t
                                       T18183E02634550'1731350270"T18183E02
                                       634550-15280205591
                           07-03    #Preauthorized Credit              101036150421210                        41.23
                                       36 Treas 310 Misc Pay
                                       180703 363926845360012
                           07-03    #Preauthorized Credit              031100204317304                        39.20
                                       P8lmetto Gba Hcclaimpmt
                                       803052784'1571062326-
                           07-03    #Preauthorized Credit              071000158418409                        28.01
                                          Mapd Bcbs Hcclarmpmt
                                          ivi18183E02493190'"1731350270*ivi18183E02
                                          493190-15280205591
